Claims 10, 14 are canceled.  Claims 1-9, 11-13, 15-17 are pending and under consideration.

Priority:  This application is a 371 of PCT/EP2018/058294, filed March 30, 2018, which claims benefit to foreign application FR 1752674, filed March 30, 2017.  A copy of the foreign priority document has been received in the instant application on September 25, 2019, and is not in the English language.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code:  see at least paragraph 0067 (of the application publication).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 11-13, 15-17 recite a nature-based product, i.e. a phycocyanin.  Phycocyanin naturally comprises C-PC and APC and are found in algae and cyanobacteria (application publication paragraphs 0002, 0006).  Phycocyanin isolated from algae and cyanobacteria to comprise different ratios of C-PC and APC does not have markedly different characteristics due to their purification or human manufacture.  Claim 15 recites a food composition comprising the phycocyanin; however, there is no indication that placing the phycocyanin in any general composition results in the phycocyanin having any structural and/or functional characteristics that are different from the naturally occurring phycocyanin.  Therefore, the claimed phycocyanin comprising ratios of C-PC and APC does not have markedly different characteristics from what exists in nature and is a “product of nature” exception.  
See also Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, (1948) and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S. Ct. 2107, 2116, 106 USPQ 2d. 1972 (2013).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9, 11-13, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4, recites “wherein it comprises the steps of.”  It is not clear what “it” is referring to.  Further clarification and/or correction is requested.
Claim 1c) recites the limitation "the supernatant" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the phycocyanin" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is dependent on claim 1 and recites wherein the phycobiliproteins contained in the precipitate of step a) are solubilized in an aqueous solution of acid pH and separated from the impurities and isolated by repeating steps b) and c).  Claim 9 is confusing because step a) recites that organic matter other than the phycobiliproteins is precipitated or in other words, the precipitate contains organic matter and not the phycobiliproteins.  Further clarification and/or correction is requested.  Additionally, claim 9 recites the limitation "the impurities" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8, 11-13, 15-17 are included in this rejection because they are dependent on the above claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is a product claim dependent on claim 11.  The claim does not recite any additional components to the product that further limit the claim.  The recitation of an intended use (i.e. food composition) in a product claim does not further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-12, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (2011 J Appl Phycol 23:  1-6; IDS 10.30.19).  Yan et al. teach a method comprising purifying phycobiliproteins (PBPs) from the cyanobacterium Spirulina (Arthrospira) platensis (p. 1).  Yan et al. disclose suspending a crude extract comprising PBPs in sodium acetate buffer pH 5.0, centrifuging to remove debris and obtain a cell free extract (i.e. supernatant) and fractionating the supernatant with ammonium sulfate and dissolving in sodium acetate buffer and dialyzing overnight, where the dialyzed solution is loaded onto a DEAE-Sepharose Fast Flow column, washed, and eluted to obtain purified PBPs (p. 2).  Therefore, Yan et al. can be deemed to teach a method comprising at least the steps of a) adjusting the pH of a crude extract of acid-pH resistant phycobiliproteins, b) recovering a supernatant comprising acid-pH resistant phycobiliproteins, and c) isolating acid-pH resistant phycobiliproteins, recited in instant claim 1.
Regarding instant claims 2-3, 11-12, 16, Yan et al. teach the PBPs of Spirulina platensis comprise C-phycocyanin (C-PC) and allophycocyanin (APC), where the purified PHPs comprise a mixture of purified C-PC and APC (p. 2-3), the C-PC and APC were both stable at pH 4 (p. 3-5).  Yan et al. teach obtaining different fractions comprising C-PC and APC having different ratios of purity and yield; including fractions containing 90.10 mg C-PC and 19.75 mg APC having low purity ratios of 0.97 and 0.37, fractions containing 144.48 mg C-PC and 33.78 mg 
Regarding instant claim 15, it is noted that the claim is still drawn to a composition comprising an acid-resistant phycocyanin, regardless of its intended use, i.e. food composition.  See also MPEP 2111.  As noted above, Yan et al. teach a composition comprising purified PHPs comprising a mixture of purified C-PC and APC (p. 2-3), the C-PC and APC both stable at pH 4 (p. 3-5), including fractions containing 111.83 mg C-PC and 29.28 mg APC having purity ratios of 5.59 and 5.19 (at least p. 2-3, also Fig. 1).

Claims 1-5, 7-9, 11-13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman et al. (2017 J Appl Phycol 29:  1233-1239, published online November 21, 2016; IDS 10.30.19).  Rahman et al. teach compositions comprising thermostable phycocyanin from Cyanidioschyzon merolae (C. merolae), a new natural blue food colorant (p. 1233).  Rahman et al. teach extracts and/or fractions containing C-PC and APC (p. 1234).  It is taught that phycocyanin solutions with a purity index of at least 0.7 are considered to be food grade, while a purity of index of at least 4 is considered to be analytical grade; the phycocyanin extracted from C. merolae has a high purity index (p. 1236).  Rahman et al. teach compositions comprising C. merolae C-PC and APC having purity indexes of at least 5 and less than 5 (p. 1236, also Table 1), and where the phycocyanin is stable at acidic pH < 5 (p. 1237).  Therefore, Rahman et al. can be deemed to anticipate at least instant claims 11-12, 15-16.
Galdieria sulphuraria (G. sulphuraria) and instant SEQ ID NO: 3-4 are the alpha and beta subunits, respectively, of APC from G. sulphuraria.  In this instance, since Rahman et al. teach extracts and/or fractions containing C-PC and APC, the alpha and beta subunits of C-PC and APC would necessarily be present.  Therefore, Rahman et al. can be deemed to teach variants of the claimed SEQ ID NOS (instant claims 13, 17).
Regarding instant claims 1, 4, 7-8, Rahman et al. teach a method of extracting phycocyanin from C. merolae comprising adjusting a crude extract comprising C. merolae expressing phycocyanin to a pH 2.0, recovering the blue colored supernatant, isolating or purifying phycocyanin from the supernatant (at least p. 1234, 1236).  
Regarding instant claims 2-3, 5, as noted above, Rahman et al. teach compositions comprising C. merolae C-PC and APC having purity indexes of at least 5 and less than 5 (p. 1236, also Table 1), and where the phycocyanin is stable at acidic pH < 5 (p. 1237).
Regarding instant claim 9, Rahman et al. teach further purification of the blue colored supernatants (or crude phycocyanin extracts) comprising precipitation in ammonium sulfate, solubilizing in buffer pH 5.0, recovery of supernatant, and obtaining phycocyanin (at least p. 1234, 1236).

Claims 11-13, 15-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Van Der Maarel et al. (WO 2016099261; IDS 10.30.19).  Van Der Maarel et al. teach compositions comprising thermostable phycocyanin from Cyanidioschyzon merolae (C. merolae) (at least p. 12).  Van Der Maarel et al. teach extracts and/or fractions containing C-PC .
Regarding instant claims 13, 17, it is disclosed in the instant specification that instant SEQ ID NOS: 1-2 are the alpha and beta subunits, respectively, of C-PC from Galdieria sulphuraria (G. sulphuraria) and instant SEQ ID NO: 3-4 are the alpha and beta subunits, respectively, of APC from G. sulphuraria.  In this instance, since Van Der Maarel et al. teach extracts and/or fractions containing C-PC and APC, the alpha and beta subunits of C-PC and APC would necessarily be present.  Therefore, Van Der Maarel et al. can be deemed to teach variants of the claimed SEQ ID NOS (instant claims 13, 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Maarel et al. (WO 2016099261; IDS 10.30.19).  The teachings of Van Der Maarel et al. over at least instant claims 11, 15 are noted above.  As noted above, Van Der Maarel et al. disclose Cyanidioschyzon merolae (C. merolae) (at least p. 12).  It is disclosed that other natural blue pigments are available from other sources, including G. sulphuraria (p. 2, 4, 14-15).  
As noted above, it is disclosed in the instant specification that instant SEQ ID NOS: 1-2 are the alpha and beta subunits, respectively, of C-PC from G. sulphuraria and instant SEQ ID NO: 3-4 are the alpha and beta subunits, respectively, of APC from G. sulphuraria.
Therefore, regarding instant claims 13, 17, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to arrive at the claimed C-PC and APC subunits comprising the instant SEQ ID NOS. because it is disclosed phycocyanin (natural blue pigments) are available from rhodophytes and have been isolated from G. sulphuraria (Van Der Maarel et al. p. 2, 4) because there was interest in isolating natural blue pigments for commercial purposes.  One of ordinary skill would have a reasonable expectation of success because methods of purifying phycocyanin were known in the prior art.

Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. or Rahman et al. in view of WO 2005065697 (IDS 10.30.19; translated copy provided by EPO is provided and cited herein) (WO ‘697).  The teachings of Yan et al. or Rahman et al. over at least instant claim 1 is noted above.  The cited art references do not explicitly teach filtration.  
WO ‘697 also discloses extracting phycobiliproteins from algae and cyanobacteria (p. 1).  WO ‘697 discloses clarifying an aqueous extract comprising the phycobiliproteins by tangential microfiltration (p. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a filtration step as suggested in WO ‘697 to recover .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-13, 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9-17, 19, 23-25 of copending Application No. supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘659 claims are drawn to G. sulphuraria phycobiliproteins comprising C-PC and APC and compositions comprising said G. sulphuraria phycobiliproteins.  As noted above, it is disclosed in the instant specification that instant SEQ ID NOS: 1-2 are the alpha and beta subunits, respectively, of C-PC from Galdieria sulphuraria (G. sulphuraria) and instant SEQ ID NO: 3-4 are the alpha and beta subunits, respectively, of APC from G. sulphuraria.  Therefore, the instant claims (i.e. 11-13, 16-17) and the ‘659 application claims recite the same proteins and SEQ ID NOS.  While the ‘659 application claims may not explicitly recite the purity ratio of the phycocyanin, it would have been obvious to arrive at the claimed purity in view of the teachings of Van Der Maarel et al. noted above.  It is taught that phycocyanin solutions with a purity index of at least 0.7 are considered to be food grade, while a purity of index of at least 4 is considered to be analytical grade (Van Der Maarel et al. p. 1236).  Therefore, it would have been obvious that the phycocyanin of the ‘659 application claims can be purified to the claimed ratio because methods of purifying phycocyanin were known in the prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Patent Examiner, Art Unit 1656